Exhibit 10.24 Indemnification Agreement This Indemnification Agreement (this “Agreement”) is made and entered into as of January 3, 2017 between Chinos Holdings, Inc., a Delaware corporation (“Chinos Holdings”), Chinos Intermediate Holdings A, Inc., a Delaware corporation (“Chinos A”), Chinos Intermediate Holdings B, Inc., a Delaware corporation (“Chinos B”), J. Crew Group, Inc., a Delaware corporation (“J. Crew Group” and together with Chinos Holdings, Chinos A, and Chinos B, each a “Company” and, collectively, the “Companies”) and (“Indemnitee”), on the other hand.
